Fourth Quarter and Full-Year 2010 Earnings Call March 3, 2011 Opening Comments John Barker SVP and Chief Communications Officer 3 Agenda 4 Forward-Looking Statements and Regulation G This presentation, and certain information that management may discuss in connection with this presentation, may contain statements that are not historical facts, including, importantly, information concerning possible or assumed future results of our operations.Those statements constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”).For all our forward-looking statements, we claim the protection of the safe harbor for forward-looking statements contained in the Reform Act. Many important factors could affect our future results and could cause those results to differ materially from those expressed in or implied by our forward-looking statements.Such factors, all of which are difficult or impossible to predict accurately, and many of which are beyond our control, include but are not limited to those identified under the caption “Forward-Looking Statements” in our most recent earnings press release and in the “Special Note Regarding Forward-Looking Statements and Projections” and “Risk Factors” sections of our most recent Form 10-K and subsequent Form 10-Qs. In addition, this presentation and certain information management may discuss in connection with this presentation reference non-GAAP financial measures, such as earnings before interest, taxes, depreciation and amortization, or EBITDA.Reconciliations of non-GAAP financial measures to the most directly comparable GAAP financial measure are in the Appendix to this presentation, and are included in the earnings release and posted on the Investor Relations section of our website. Business Highlights Roland Smith President & Chief Executive Officer 6 Key Results by Brand - Q4 and Full-Year 2010 * *Restaurant Margin adjusted to exclude breakfast impact of 0.4% in Q4 and 0.4% for full-year 2010. * 7 Q4 and Full-Year 2010 Results *See Appendix for adjustments, which include: PY results adjusted to exclude 53rd week of $13.6 million. 8 Update on Arby’s •Announced on January 20th that we are exploring strategic alternatives for Arby’s, including a sale •Re-launch of the brand with national advertising began on February 27th 2010 Results and 2011 Outlook Steve Hare Chief Financial Officer 10 Fourth Quarter and Full-Year 2010 Results *See Appendix. 11 Cash Flow 2010 12 Consolidated Debt *See Appendix. 13 •Pursuing strategic alternatives for Arby’s, including a potential sale •Reducing corporate G&A to support single brand 2011: Transition Year 14 Benefits of Potential Sale of Arby’s •Ability to focus resources on the Wendy’s brand •Reduce corporate G&A to support a single brand •Reduce capitalized lease obligations •Reduce future capital expenditures •Proceeds from sale would be available for re-investment and return of capital to shareholders Sale expected to be accretive to net income and free cash flow 15 Reduce G&A to Support Single Brand •In 2010, approximately 1/3 of our $417 million G&A expenses related to Arby’s •Arby’s G&A included direct G&A as well and allocation of indirect support center G&A •Assuming a sale of Arby’s, direct and indirect G&A related to Arby’s expected to transfer to the buyer or be eliminated 16 2011 Outlook •Expect $345-355 million of pro forma(1) Company EBITDA •Key Assumptions: –Wendy’s same-store sales growth +1% to +3% –Wendy’s company-operated restaurant margin(2) improvement of 30 to 60 basis points •Commodities increasing 2-3% –Capital expenditures of $145 million (1) Assumes sale of Arby’s and related G&A reductions occurred as of the beginning of 2011. (2) Includes breakfast expense in 2010 and 2011. 17 Uses of Capital 2011 and beyond •Investments in Organic Growth & Operations –Breakfast (new kitchen equipment, coffee program, menuboards) –Remodeling –POS/restaurant technology –New restaurant development - North America –Expansion in international markets •Common Stock Repurchase and Dividends Wendy’s Initiatives & Global Expansion Roland Smith President & Chief Executive Officer 19 Wendy’s Key 2011 Initiatives •Reinforce “Real” Brand Positioning •Introduce New Dave’s Hot ‘N Juicy Cheeseburger •Launch New Products & Reinforce “My 99” •Expand Breakfast Menu •Deliver Operational Excellence •Remodel Facilities •Prepare for New Restaurant Growth Drive Positive Same-Store Sales 20 21 •Fresh, never frozen, 100% pure North American beef •40% thicker patty •Quality toppings •Crinkle-cut pickle •Red onion •Toasted and buttered bun Dave’s Hot ‘N Juicy Cheeseburgers Feature: National Launch 2nd Half 2011 22 Gold Hamburger Test Results 4 Week Base 1st Media Flight 2nd Media Flight Dave’s Hot n’ Juicy Cheeseburgers Test Market Average Unit Sales (vs base) +27% 23 Wendy’s New Products and My 99 Everyday Value Menu Seasonal Salads Seasonal Salads Fish & Chips Fish & Chips Fresh Berry Frosty Fresh Berry Frosty Asiago Asiago Chicken Club Chicken Club 24 Wendy’s Breakfast Opportunity •Wendy’s is the only major QSR hamburger chain with an opportunity to introduce breakfast •AUVs $1.4 million without breakfast •Breakfast can add $140,000-$150,000 to AUVs in the near-term 25 2011 Breakfast Expansion Timeline Q4 Q2 Q3 Q1 STORES YE CONVERT STORES NEW
